Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

  HOUSING OPPORTUNITIES PROJECT
  FOR EXCELLENCE, INC.

         Plaintiffs

  vs.

  FLAGLER PLAZA CONDOMINIUM ASSOCIATION,
  INC., THE KEYES COMPANY and LILIANA VALE

        Defendants
  ______________________________________________/


                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         COMES NOW, the Plaintiff, HOUSING OPPORTUNITIES PROJECT FOR

  EXCELLENCE, INC., by and through the undersigned counsel, hereby files this complaint

  against Defendants, FLAGLER PLAZA CONDOMINIUM ASSOCIATION, INC., THE

  KEYES COMPANY and LILIANA VALE, and in support states and alleges as follows:

         1.      This action is brought to enforce provisions Florida Fair Housing Act, as codified

  in §760.20-760.37 of the Florida Statues, and Federal Fair Housing Act, 42 U.S.C. § 3604.

         2.      The Plaintiff, HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE,

  INC. (hereinafter HOPE), is a private, federally-funded, fair housing, Florida not-for-profit, 501

  (c) 3 corporation established in 1988, one of three in Florida dedicated to eliminating housing

  discrimination and promoting fair housing. HOPE employs a three-tiered system of private

  enforcement, education, outreach and counseling to achieve its mission to fight housing

  discrimination in Miami-Dade and Broward Counties and ensure equal housing opportunity
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 10

                                                                    HOPE, Inc. v. FLAGLER PLAZA
                                                                                     COMPLAINT


  throughout Florida. Its programs are designed to ensure that people are offered the right to select

  housing of their choice without discrimination based on race, religion, color, national origin, sex,

  disability, marital or familial status, or such other protected classes as may be conferred by

  federal, state or local laws. HOPE is the only private not-for-profit fair housing organization in

  Miami-Dade and Broward Counties engaged in testing for fair housing law violations and

  pursuing enforcement of meritorious claims.

         3.      Defendant FLAGLER PLAZA CONDOMINIUM ASSOCIATION, INC.

  (hereinafter referred to as “FLAGLER PLAZA”) is a not for profit corporation organized to

  operate a residential community located in Miami-Dade County.

         4.      Defendant, THE KEYES COMPANY (“KEYES”), is a Florida Corporation,

  licensed and doing business in Miami-Dade County.

         5.      Defendant, LILIANA VALE (“VALE”), is an employee and agent of KEYES,

  and licensed Real Estate Agent and is sui juris.

         6.      KEYES and VALE are agents of FLAGLER PLAZA, however, all are persons

  with individual liability under the state and federal fair housing acts.

         7.      FLAGLER PLAZA has a total of 68 units and was created in 1973.

         8.      When creating the FLAGLER PLAZA development in 1973 the developer

  intended to exclude children under 13 years of age as follows:

         E. To make and amend a reasonable regulation respecting the use of the property
         in the condominium; provided, however, that all such regulations and
         amendments there shall be approved or, once approved cancelled by not less than
         75 % of the votes of the entire membership of the Association before such shall
         become effective. Members not present at meetings considering such regulations
         or amendments thereto may express their approval in writing. At the present
         time there are existing regulations that each apartment shall be occupied by
         a single family, such family to consist of adults and of minors thirteen (13)
         years of age or over. No minors under such age shall be permitted to reside in


                                              Page 2 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 10

                                                                  HOPE, Inc. v. FLAGLER PLAZA
                                                                                   COMPLAINT


         any of the apartments in this condominium except that such minors, as
         guests, may be permitted to visit providing that such visits; cumulatively,
         shall not exceed forty-five (45) days during any one year. For the purposes of
         this paragraph, the term “one year” shall be a period commencing on July 1st of
         any year and terminating June 30th of the following year.

         9.      On September 13, 1988 Congress amended the Fair Housing Act to prohibit, inter

  alia, housing practices that discriminate on the basis of familial status. 42 U.S.C. §§ 3601 et seq.

  In amending the Act, Congress recognized that "families with children are refused housing

  despite their ability to pay for it." H.R. Rep. No. 711, 100th Cong., 2nd Sess. (1988). In

  addition, Congress cited a HUD survey that found 25% of all rental units exclude children and

  that 50% of all rental units have policies that restrict families with children in some way. See

  Marans, Measuring Restrictive Rental Practices Affecting Families with Children: A National

  Survey, Office of Policy, Planning and Research, HUD, (1980). The HUD survey also revealed

  that almost 20% of families with children were forced to live in less desirable housing because of

  restrictive policies. Congress recognized these problems and sought to remedy them by

  amending the Fair Housing Act to make families with children a protected class.

         10.     The Fair Housing Act was amended in 1988 to prohibit, inter alia, housing

  practices that discriminate on the basis of familial status. 42 U.S.C. §§. 3601-19. "Familial

  status," as relevant to this case, is defined by the Act and the identical state and local laws as

  "one or more individuals (who have not attained the age of eighteen years) being domiciled with

  ... (1) a parent or another person having legal custody of such individual or individuals……Id. at

  § 3602(k); 24 C.F.R. § 100.20.

         11.     Following the amendment of the Fair Housing Act in 1988, or the enactment of

  the State and Local laws prohibiting discrimination against families with children, FLAGLER

  PLAZA failed to remove this restriction or make attempts to comply with the Housing for Older


                                             Page 3 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 10

                                                                  HOPE, Inc. v. FLAGLER PLAZA
                                                                                   COMPLAINT


  Persons Act of 1995. Instead, the FLAGLER PLAZA revised the rules and regulations in both

  2004 and 2008, and did not revise the rules notwithstanding their facial illegality.

         12.     In 2020, Defendant LILIANA VALE was a licensed Real Estate Sales Associate

  with Defendant THE KEYES COMPANY in their Doral Office.

         13.     Defendant VALE and KEYES obtained the listing for a condominium unit within

  FLAGLER PLAZA at 160 SW 30th Ave. Unit 205A. It was on the market for $ 139,000 and

  described as follows:

         1 bed 1 bath on a second floor, Excellent location. Walking distance to Flagler
         Street, mayor[sic] highways, restaurants and shopping centers. This cozy unit is
         located in a quiet and secure community with gated key access from every entry
         point. One secure parking spot. Very low condo fees include water/sewer. Nice
         balcony with view to[sic] big and beautiful trees. Very easy to show. Call listing
         agent foe showing instructions.

         14.     On September 11, 2020, Erico Ramirez saw the advertisement and was interested

  in purchasing Unit 205.

         15.     Mr. Ramirez was told by the listing agent that he would not be allowed to rent it

  for five years and no children under the age of 13 could live there. He was uncomfortable with

  the age restriction because it would be difficult for him and his wife if they decided to have a

  child after they moved in.

         16.     Mr. Ramirez met with Ms. Vale on September 12, 2020 and asked her for the

  written rules that indicated the 13-year-old minimum age restriction. She said that it was in an

  addendum that he could not have unless he was under contract to buy the condo.

         17.     Because Mr. Ramirez knew that discrimination against families with children was

  unlawful, he called HOPE, Inc. and reported the unlawful housing practice occurring at

  FLAGLER PLAZA on September 11, 2020.




                                             Page 4 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 10

                                                                  HOPE, Inc. v. FLAGLER PLAZA
                                                                                   COMPLAINT


         18.     HOPE, Inc. engaged testers to call and determine whether the Defendants were

  engaged in an unlawful housing practice.

         19.     On September 11, 2020, a HOPE tester called Defendant LILIANA VALE, and

  Ms. VALE made the following representations regarding the unit at FLAGLER PLAZA

  demonstrating a preference against families with children:

          “Look the apartment is available, it has a one bedroom one bath, it is in a very safe
         community, has gate all around, super quite people live there, it has to very important
         restriction: one is that it cannot live people younger than 13 year old, 13 and older yes but
         less than 13 no. That is one restriction and the other one is that however buy the property
         has to live there for five years before they are able to rent to anybody else. … It is
         because they do not want people to be coming in or out of the property and a lot of
         renters, lots of movement from other people. They like to maintain for all the people that
         live there for long time a clean area, very quiet.”

         20.     On September 14, 2020, HOPE consulted with a real estate professional on its

  investigation of the discriminatory policy. Upon learning of the discriminatory policy, the

  realtor volunteered to contact the listing agent to make an inquiry. The listing agent responded

  with a text that read, “Children under 13 are not allow to live in the unit. 13 and up are allow.

  Buyer should live in the unit 5 years before renting out the unit. Restrictions by association.”

         21.     On September 15, 2020, the real estate professional texted Defendant VALE and

  asked if she was sure the association was enforcing the age restriction. Defendant VALE texted

  back, “Unfortunately yes. They have an addendum with that clause.” The real estate agent was

  subsequently provided an email where Defendant VALE provided a copy of the declaration

  provision in stating the limitation for the property.

         22.     HOPE conducted an educational campaign and sent flyers to each and every

  resident of the Community advising them of their rights under the Fair Housing Act.




                                              Page 5 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 10

                                                                    HOPE, Inc. v. FLAGLER PLAZA
                                                                                     COMPLAINT


          23.        The promulgation of unlawful housing practices at this specific site causes direct

  harm to the purposes of HOPE’s mission to affirmatively further fair housing and to ensure that

  people are offered the right to select housing of their choice without discrimination based on

  familial status.

          24.        In addition, as described above, Plaintiff, HOPE has sponsored, promoted and

  organized numerous educational programs in Miami-Dade County. Said programs were funded

  and established in order to stop current housing discrimination and future housing

  discrimination. Defendants’ discriminatory actions have frustrated Plaintiff’s HOPE’S goal of

  promoting equality, nullified Plaintiff, HOPE’S numerous educational programs, and have

  forced Plaintiff, HOPE. to continue funding educational programs that would not have been

  necessary in the absence of Defendants’ discriminatory actions.

          25.        As a result, the described discriminatory actions undertaken by all named

  Defendants have injured Plaintiff, HOPE by (a) interfering with the efforts and programs of

  Plaintiff HOPE which were intended to bring about equality of opportunity to minorities and

  others in housing; (b) forced HOPE to devote scarce resources to identify and counteract

  defendant’s unlawful housing practices; and (c) interfered with the rights of HOPE’s constituents

  in Broward county from enjoying the benefits of living in an integrated community and thereby

  frustrating HOPE’s mission and purpose.

  INTENT OF THE DEFENDANTS

          26.        FLAGLER PLAZA, VALE and KEYES, have training in and know that the age

  restrictions of the FLAGLER PLAZA violate the state and federal fair housing acts.




                                                Page 6 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 10

                                                                   HOPE, Inc. v. FLAGLER PLAZA
                                                                                    COMPLAINT


          27.         Despite this actual knowledge, FLAGLER PLAZA, VALE and KEYES continue

  to state preferences for residents based on their familial status, including denying sales and

  enforcing this unlawful preference.

          28.     Despite this actual knowledge, FLAGLER PLAZA, VALE and KEYES have and

  continue to publish orally and in writing that the Community does not permit children under 13

  years of age.

          29.     Defendants’ actions described above constitute a pattern, practice, and policy of

  housing discrimination on the basis of familial status. In engaging in such activities, Defendants

  have acted intentionally and recklessly violated Plaintiffs’ civil rights and damaged the rights

  and feelings of all Plaintiffs.

          30.     Because Defendants continue to engage in the unlawful acts and the pattern or

  practice of discrimination described above. Plaintiffs have no adequate remedy at law. Plaintiffs

  are now suffering and will continue to suffer irreparable injury from defendants’ acts and pattern

  or practice of discrimination based on familial status unless this Court provides further relief.

          31.     The Plaintiffs have retained the Disability Independence Group and the Law

  Office of Courtney Cunningham. and have agreed to pay them a reasonable fee for their services.

          32.     By printing and promulgating discriminatory occupancy standards for renting at

  FLAGLER PLAZA, the Defendants violated the Act “by making, printing or publishing, or

  causing to be made, printed or published statements and advertisements, with respect to the

  rental or sale of a dwelling that indicated a preference, limitation, or discrimination based on

  familial status.”

          33.     By steering prospective buyers away from FLAGLER PLAZA, based on familial

  status, the Defendants violated the Act by restricting or attempt to restrict the choices of a person


                                              Page 7 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 10

                                                                  HOPE, Inc. v. FLAGLER PLAZA
                                                                                   COMPLAINT


  by word or conduct in connection with seeking or renting a dwelling so as to perpetuate, or tend

  to perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

  neighborhood or development.

         34.     Defendants' actions were in total and reckless disregard of Plaintiff’s rights.

         35.     As a result of the Defendants’ actions, Plaintiff have suffered damages.



         WHEREFORE,         Plaintiffs,      HOUSING        OPPORTUNITIES          PROJECT         FOR

  EXCELLENCE, INC. demands judgment against the Defendants, Defendants, FLAGLER

  PLAZA CONDOMINUM ASSOCIATION, INC., THE KEYES COMPANY and LILIANA

  VALE, to enjoin Defendants from discriminating against Plaintiff and its testers herein, and

  preventing discrimination to other persons based upon familial status in the future as follows:


         a.      That the Court declare that the actions of the Defendants violated the Fair

                 Housing Amendments Act by discriminating against families with children;

         b.      That the Court declare that the provision of the Declaration of Condominium that

                 restricts residency to children thirteen (13) years of age unenforceable,

                 discriminatory and unlawful;

         c.      That the Court enjoin Defendants from discriminating against Plaintiff’s tester or

                 any other person, because of because of their familial status;

         d.      That the Court award appropriate compensatory and punitive damages to Plaintiff

                 HOUSING OPPORTUNITIES PROJECT FOR EXCELLENCE, INC. and

                 against Defendants to compensate it for the drain on its resources that can be

                 reasonably attributed to the frustration of H.O.P.E., INC.’s purpose of enforcing




                                             Page 8 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 9 of 10

                                                                HOPE, Inc. v. FLAGLER PLAZA
                                                                                 COMPLAINT


              the Fair Housing laws in Florida and to educate the public to combat the effects of

              the discrimination perpetrated to such victims of housing discrimination;

        e.    That the Court declare that the Defendants’ acts were willful and wanton and in

              reckless disregard of the Plaintiffs’ civil rights under law;

        f.    That the Court order Defendants to provide a notice to all owners and tenants of

              FLAGLER PLAZA their rights under the Fair Housing Act, including their right

              to have children reside in the premises;

        g.    That the Court order Defendant THE KEYES COMPANY. to provide notices to

              all residents of all properties in which they market of rights under the Fair

              Housing Act;

        h.    That the Court order that the Defendants instruct all of its employees, agents,

              independent contractors and/or other persons who deal with the rental or

              management of any and all housing currently managed and/or controlled by

              Defendants, of the terms of the Court’s Order and the Fair Housing Act, Fair

              Housing Act and implementing regulations;

        i.    That the Court order that the Defendants shall maintain for inspection by

              Plaintiffs and all other tenants or owners at its condominium offices, copies of the

              Fair Housing Act, Fair Housing Amendments Act and implementing regulations;

        j.    Find that Plaintiffs are entitled to an award of attorneys’ fees and costs, and

              reserve ruling as to the amounts and the applicable multiplier until the conclusion

              of the trial on this matter;

        k.    And grant any other such relief as this Court deems just and equitable.




                                             Page 9 of 10
Case 1:20-cv-24556-MGC Document 1 Entered on FLSD Docket 11/05/2020 Page 10 of 10

                                                                   HOPE, Inc. v. FLAGLER PLAZA
                                                                                    COMPLAINT


          WHEREFORE,             Plaintiffs,   HOUSING     OPPORTUNITIES          PROJECT        FOR

   EXCELLENCE, INC. demands judgment against the Defendants, FLAGLER PLAZA

   CONDOMINUM ASSOCIATION, INC., THE KEYES COMPANY and LILIANA VALE, and

   to enjoin Defendants from continuing to violate the Fair Housing Act, and prevent discrimination

   to other persons based upon familial status in the future, and award appropriate injunctive relief,

   compensatory, punitive damages, and attorneys fees and costs.

   PLAINTIFFS DEMAND A TRIAL BY JURY FOR ALL ISSUES FOR WHICH A TRIAL BY
   JURY IS PERMITED.


          Respectfully submitted this 5th day of November, 2020



         By: /s/ Matthew W. Dietz                     By: /s/ J. Courtney Cunningham
         MATTHEW W. DIETZ, ESQ.                       J. Courtney Cunningham, Esq.
         Florida Bar No.: 0084905                     FBN: 628166
         Disability Independence Group, Inc.          J. COURTNEY CUNNINGHAM, PLLC
         2990 Southwest 35th Avenue                   8950 SW 74th Court, Suite 2201
         Miami, Florida 33133                         Miami, FL 33156
         Tel: (305) 669-2822                          T: 305-351-2014
         Fax: (305) 442-4181                          cc@cunninghampllc.com
         Mdietz@justDIGit.org
         aa@justdigit.org

         Counsel for Plaintiff                        Counsel for Plaintiff




                                               Page 10 of 10
